NUMBER 13-21-00229-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                         IN THE INTEREST OF A.D.A., A CHILD


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.


                                        ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

       This cause is before the Court on appellant’s motion for a ten day extension to file

appellant’s brief. Appellant’s brief is currently due on October 1, 2021.

       The Court, having fully examined and considered appellant’s motion is of the

opinion that the motion should be granted. The Court, however, requires strict adherence

to the briefing rules in appeals of parental termination cases, such as this appeal, and

looks with disfavor upon the delay caused by such extension requests. See TEX. R. APP.

P. 38.6; see also id. at R. 28.4.
      It is therefore ordered that the Honorable Victoria Guerra, counsel for appellant,

file the appellate brief with this Court by October 12, 2021. Further motions for extension

of time will not be favorably entertained by this Court, absent extraordinary

circumstances.


                                                              PER CURIAM


Delivered and filed on the
5th day of October, 2021.




                                            2